Citation Nr: 1242004	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1972 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions that denied the benefits sought on appeal.  

In March 2010, it appears that the RO reopened the Veteran's claim for a bilateral knee disability on the basis that new and material evidence had been received.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO action determining that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied bilateral knee disability claim ought to be reopened before addressing the merits of the claim.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below.

FINDINGS OF FACT

1.  Claims for service connection for a bilateral knee disability denied by the RO in rating decisions in October 1978, August 2003, and May 2006 were not appealed; the May 2006 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the May 2006 RO decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for a bilateral knee disability and therefore is not material evidence.  

3.  At no time during the current appeal period has the Veteran been shown to have a back disability.

CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for a bilateral knee disability is final; and new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2012). 

2.  A back disability was not incurred in or aggravated by military service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2006, the RO informed the Veteran of its duty to assist him in substantiating a claims under the VCAA, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The March 2006 letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for the bilateral knee disability.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Board particularly notes that VA treatment records from the Salisbury VA Medical Center (VAMC) dated from January 2002 to April 2002 could not be obtained in connection with these claims.  A January 2009 memorandum of unavailability of  Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  The RO also obtained a VA examination in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, refers to specific documents and medical history to support the conclusions reached, and address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis - New and Material Evidence

The RO originally denied the claim of service connection for a bilateral knee disorder in an October 1978 rating decision on the basis that a bilateral knee disorder was not found on examination.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012). 

In a subsequent decisions dated in August 2003 and May 2006, the RO affirmed the denial of service connection finding that new and material evidence had not been received to reopen the claim.  The RO determined that the evidence did not include a medical opinion suggesting that the Veteran's diagnosed bilateral patellofemoral syndrome was related to his military service.  The Veteran did not appeal these decisions and they are also final.  Id.  

In August 2007, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2012).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO's current denial in this case is predicated upon the fact that new and material evidence has not been submitted to reopen the claim.  Thus, any "new" evidence would have to contribute toward substantiating the contention that any current bilateral knee disability was incurred in or aggravated by service.  

The evidence considered at the time of the 2006 RO decision includes service treatment records, which show that in early October 1972 the Veteran was treated for pain and swelling in both knees diagnosed as pre-patellar bursitis.  By early November 1972 the left knee bursitis was resolving, but that the Veteran had re-injured his right knee.  A subsequent entry shows the right knee bursitis had still not resolved and that knee was aspirated.  Overall it appears that the episode of bursitis was acute in nature and had resolved with treatment and without extended follow-up.  There were no other findings to suggest a chronic bilateral knee disorder or that provide a basis for such a diagnosis.  Although the Veteran was discharged from active duty in September 1974, there is no record of a separation physical examination, and it is therefore unknown whether he had any continuing complaints of knee pain or symptoms at that time.

Also of record is a September 1978 VA examination report, which was conducted four years after the Veteran's discharge from service.  At that time he gave a history of treatment for bilateral pre-patellar bursitis during service.  His current complaint was discomfort in the knee with prolonged kneeling, but no recurrence of swelling.  Examination of the knee showed no tenderness, increased heat, redness, increased joint fluid, loss of motion, or instability.  The Veteran was able to heel-toe walk and squat without difficulty.  The examiner noted that while X-rays of the knees were within normal limits, this did not exclude bursitis.  However he found no specific pathology to render a diagnosis of bilateral pre-patellar bursitis on examination.

The claims folder is devoid of any further relevant treatment records or other medical documents pertaining to the knees until 2002 when the Veteran began fairly regular treatment for complaints of chronic bilateral knee pain attributed to patellofemoral syndrome.  Unfortunately no physician specifically related the Veteran's current bilateral knee disabilities to his military service.

As noted previously, in August 2003 and again in May 2006 the RO confirmed and continued the denial of service connection for a bilateral knee disability on the basis that new and material evidence had not been submitted to reopen the claim.  At that time the RO determined that the evidence did not include a medical opinion suggesting that the Veteran's diagnosed bilateral patellofemoral syndrome was related to his military service.  

The evidence that has been added to the file since May 2006 includes VA and private treatment records dated between 2002 and 2007, duplicates of select service treatment records, and a January 2010 VA examination report. 

The VA and private records show ongoing treatment of the Veteran's various current medical conditions, including patellofemoral syndrome and degenerative joint disease of both knees, but provide no new information about their etiology.  Specifically, these records show the Veteran underwent arthroscopic surgery for anterior cruciate ligament injury of the right knee in February 1988 and surgical repair of a medial meniscal tear and a microfracture, femoral trochlea of the right knee in July 2007.  This evidence, although new, is not material in that it is cumulative of prior records, which reflect the Veteran has chronic bilateral knee problems, but does not otherwise contain a competent medical opinion relating them to service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

In January 2010, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current bilateral knee disorder could be related to his military service.  The examiner noted the Veteran had been treated for pre-patellar bursitis in 1972 during boot camp, which was treated with a resolution of pain and swelling by the time of his discharge in 1974.  The examiner noted the Veteran's history of two surgical repairs on the right knee and a recommendation for repair of the left knee.  X-rays of the right knee showed patella spurs of both knees, but were otherwise normal.  The diagnoses were right knee meniscal injuries and left knee arthralgia.  

The examiner essentially concluded the Veteran's current knee injuries were less likely than not caused by or a result of complaints treated during military service.  She noted that per review of the claims file, including the prior VA examination, the Veteran's in-service pre-patellar bursitis complaints were resolved and the current meniscal and ligamentous injuries were not a consequence of pre-patellar bursitis.  See also, Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is unfavorable to a claimant is not new and material].  This VA examination report does not constitute new and material evidence to reopen the Veteran's claim. 

The Veteran submitted information from the internet regarding prepatellar bursitis.  It was noted that symptoms of prepatellar bursitis are usually aggravated by kneeling.   The Board notes the internet information supplied by the Veteran, while new is not material.  It is acknowledged that the Veteran has a knee disability.  Further, the internet information does not address the facts in this particular Veteran's own case, and without a sufficient degree of medical certainty, does not amount to competent medical evidence of causality. Sacks v. West, 11 Vet. App. 314   (1998); Libertine v. Brown, 9 Vet. App. 521   (1996); Beausoleil v. Brown, 8 Vet. App. 459   (1996). 

Consequently, none of the newly-received evidence is pertinent to the question of whether the Veteran's bilateral knee disorders are related to his military service, (which is the pivotal issue underlying the claim for service connection). Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The record still lacks competent evidence demonstrating that the Veteran's current bilateral knee disorders are related to his military service. 

To the extent that the Veteran has offered lay statements in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of assertions which were advanced and addressed by the RO in May 2006, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the May 2006 RO decision, namely that the Veteran has current bilateral knee disorders, a fact which was not in dispute at that time.  Thus, because the Veteran's assertions, even if new, are not pertinent to the question of whether his current bilateral knee disorders are related to his military service, they do not relate to an unestablished fact needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  See Shade v. Shinseki, 24 Vet App 110 (2010).  

Therefore, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for bilateral knee disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  Law and Analysis - Service Connection 

In this case, the Veteran is seeking service connection on a secondary basis for a back disability that he believes was caused, or made worse, by his right knee condition.  See VA Form 21-4138 received in January 2006.  He does not otherwise contend that the back disability began in service, or is directly related to his military service, nor is this shown by the record to be the case.  However, the Board notes that a claim for direct service connection for a back disability was denied in May 2006.  As a result, the Board will analyze the back claim on both direct and secondary service connection bases.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2012).  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition, worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

That said, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board notes that the Veteran has essentially predicated his back claim on establishing service connection for bilateral knee disabilities.  However, service connection for these disabilities has been denied and is not otherwise in effect for any other disability. 

Because there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310; See Allen supra.  Consequently, there is no legal basis to grant service connection for a back disability on this basis.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 

That notwithstanding, the primary impediment to a grant of service connection here is the absence of medical evidence of a current back disability.  

Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a back disability at any time during the appeal period.  Service treatment records show the Veteran made no specific back complaints during service, and none are documented.  There are also no medical records immediately subsequent to service that contain a diagnosis of any pertinent back disorder.  Instead, the first relevant medical evidence is a May 2002 VA outpatient treatment record which shows the Veteran was evaluated for complaints of chronic low back pain.  X-rays of the lumbar spine were within normal limits.

The Veteran was provided a VA examination in January 2010.  His primary complaint was of right hip and back pain which he attributed to a right knee condition.  Examination reflected findings of essentially normal or near-normal range of motion of the lumbar spine.  X-rays of the lumbar spine were normal.  The examiner determined that the Veteran's low back pain was more likely related to chronic muscle spasm.  

Although muscles spasms may, or may not, be a symptom of a chronic disorder, they are not by themselves a disability.  In this case the record is devoid of evidence to suggest that the Veteran has ever been seen or treated for a back disability or any related condition, during service.  Moreover, the Veteran was provided a VA examination in 2010 and the examiner found no objective clinical evidence of an actual back disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The Board does not dispute that the Veteran may experience some sort of back symptomatology, however his muscle spasms are not equivalent to a diagnosis of a chronic disability for which service connection may be granted, and his post-service contentions alone cannot satisfy the criteria for a current disability.  In the absence of a clear diagnosis of an actual back disability, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted. 

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the greater weight of the competent and credible evidence indicates that at no time during the current appeal has a diagnosis of a chronic back disability been made.  Based on this evidentiary posture, service connection cannot be awarded.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  As to his assertions that he developed a chronic back disability, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A veteran generally can report his or her observations concerning symptoms, but in this particular case, the Veteran is not competent to establish the existence of chronic back disability by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  He, however, is not competent on his on to establish that his back pain is a manifestation of an underlying chronic back disorder, which is a matter requiring medical expertise, which he simply does not have.  Consequently, the probative value of the Veteran's implied or explicit assertions that his back disorder is related to his military service and/or service connected disability are greatly outweighed by the objective clinical findings of record.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for bilateral knee disorder is denied.  

Service connection for a back disability is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


